Citation Nr: 0827695	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  00-03 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
service-connected PTSD from October 9, 1970 to November 17, 
1975.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that was issued pursuant to directives set forth in 
a Board decision dated December 2005.  That Board decision 
granted an earlier effective date of October 9, 1970 for the 
grant of service connection for PTSD, and also determined 
that a 100 percent rating was warranted for the service-
connected PTSD as of November 18, 1975; however, the Board 
did not assign a disability rating for the period prior 
November 18, 1975.  The January 2006 rating decision 
effectuated the earlier effective date of October 9, 1970, 
for the grant of service connection for PTSD, effectuated the 
assignment of a 100 percent rating for the service-connected 
PTSD as of November 18, 1975, and assigned a rating of 10 
percent for the service-connected PTSD from October 9, 1970 
to November 17, 1975.  

The veteran timely appealed the initial 10 percent rating 
assigned from October 9, 1970 to November 17, 1975 for the 
service-connected PTSD.  


FINDINGS OF FACT

1.  Based on the lay and medical evidence of record, there is 
no discernable difference in the level of severity of the 
veteran's psychiatric disorder, to include PTSD, since the 
effective date of service connection.  

2.  During the period between October 9, 1970 and November 
17, 1975, the veteran's service-connected PTSD, as likely as 
not, so adversely affected the attitudes of all contacts 
except the most intimate, resulting in virtual isolation in 
the community and a demonstrable inability to retain more 
than marginal employment.  


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
the assignment of a 100 percent scheduler rating have been 
met since October 9, 1970.  38 U.S.C.A. § § 1155, 5107, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. § § 3.102, 3.155, 3.157, 
3.400(o)(2) (2007); 38 C.F.R. § 4.132, General Rating Formula 
for Psychoneurotic Disorders, including Diagnostic Codes 
9400-9406 (1975).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Given the complete grant of benefits on appeal as to the 
issue of entitlement to rating in excess of 10 percent for 
the service-connected PTSD from October 9, 1970 to November 
17, 1975, there is no prejudice to the appellant, regardless 
of whether VA has satisfied its duties of notification and 
assistance.

II.  Increased Rating prior to November 17, 1975

The veteran seeks a rating in excess of 10 percent for the 
service-connected PTSD from October 9, 1970 to November 17, 
1975.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Although the criteria for rating psychiatric disorders has 
changed at least twice since 1975, the criteria used in this 
case to assign a disability rating for the service-connected 
PTSD from October 9, 1970 to November 17, 1975 must be the 
criteria in effect during that time period.  VA's General 
Counsel addressed this issue in VAOPGCPREC 7-2003 (Nov. 19, 
2003).  Where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) and 38 C.F.R. § 3.114 (2007).  
Therefore, the Board must evaluate the appellant's claim for 
an increased rating under the criteria in effect from October 
9, 1970 to November 17, 1975 in the VA Schedule for Rating 
Disabilities, and not the current regulations.

During the time period between October 9, 1970 and November 
17, 1975, psychoneurotic disorders were rated pursuant to the 
General Rating Formula for Psychoneurotic Disorders under 
38 C.F.R. § 4.132, Diagnostic Codes 9400-9406.  Because PTSD 
was not yet listed as a psychiatric disorder in the 
regulations for purposes of a VA disability rating in 1975, 
the veteran's service-connected PTSD may be rated by analogy 
to either anxiety reaction (Diagnostic Code 9400), 
dissociative reaction (Diagnostic Code 9401), conversion 
reaction (Diagnostic Code 9402), phobic reaction (Diagnostic 
Code 9403), obsessive compulsive reaction (Diagnostic Code 
9404), depressive reaction (Diagnostic Code 9405), or 
psychoneurotic reaction, other (Diagnostic Code 9406).  

Under the General Rating Formula, a 30 percent evaluation was 
warranted for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.

A 50 percent rating was assigned where the evidence showed 
that ability to establish or maintain effective or favorable 
relationships with people is substantially impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in severe industrial impairment.

A 70 percent evaluation was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is seriously impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
pronounced impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation was assigned when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
The veteran experiences totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Codes 9400-9406 
(1970-1975).

In a December 2005 Board decision, it was determined that the 
veteran's service-connected PTSD was 100 percent disabling as 
of November 18, 1975.  Additional evidence has been 
associated with the claims file since the Board's December 
2005 decision that supports the assignment of a 100 percent 
rating as of October 9, 1970, the effective date of service 
connection.  In essence, there is no discernable difference 
in the veteran's psychiatric symptomatology at any time since 
the effective date of service connection.  

Historically, the veteran exhibited symptoms of a 
neuropsychiatric disorder as early as 1969.  In July 1969, 
his private treating physician submitted a statement 
indicating that the veteran's neck and back pain, both of 
which had their onset prior to the veteran's overseas duty, 
was apparently worsened by Vietnam combat tension.  These 
records further show that Valium had been prescribed for the 
veteran as early as July 1969 for inability to sleep and rest 
at night.  A September 1969 VA examination report diagnosed 
nervousness.  VA hospital records dated in June 1970 
diagnosed anxiety reaction.  The veteran reported increasing 
restlessness and a vague type of pain in the cervical and 
thoracic spine dating back to 1967.  He was markedly 
restless.  Private medical statements show a diagnosis of 
situational anxiety, adult reaction in August 1970 and 
complaints of nervousness in October 1971.

Review of the veteran's vocational rehabilitation folder 
reveals problems such that a psychiatric consult was 
requested as early as October 1970.  At that time, however, 
his problems were thought to be an inadequate personality 
structure and borderline intelligence.

A January 1972 report of VA examination reflects a diagnosis 
of asthenic personality.

In January 1974, VA treatment records show that the veteran 
underwent a psychological interview and was found to be 
alert, fully cooperative but reported chronic pain occurring 
in the evening, making sleep difficult.  The veteran was 
referred for relaxation therapy.

Thereafter, SSA records associated with the claims file 
reflects that the veteran was found to be disabled effective 
November 18, 1975, based on diagnoses of paranoid 
personality; organic brain deficit with borderline IQ, 
functional illiteracy, and stress anxiety.  A report of 
private evaluation conducted in September 1975 as part of the 
SSA determination observed the veteran to exhibit moderate to 
severely impaired judgment in social relations and financial 
matters, a predominate affect of bitterness, mild to moderate 
degrees of ambivalence, anxiety, disappointment, frustration 
and helplessness.  The examiner opined that these affects 
were constant and not entirely inappropriate to the veteran's 
situation.  No hallucinations or neurological deficit was 
observed.  The examiner noted that the veteran had a dearth 
of object relations and, but those which he did have seemed 
to be stable and he was very dependent upon them.  A report 
of contact dated in October 1976 shows that the examiner 
provided a verbal addendum in which he stated that he found 
the veteran to be quite paranoid.

The overall disability picture of the veteran's psychiatric 
disability reflects that he manifested symptoms of what would 
eventually be recognized as PTSD as early as 1969.  In other 
words, it is clear from the medical evidence that the veteran 
was diagnosed with nervousness in July 1969 and anxiety 
reaction in June 1970, that was then opined to be the result 
of combat stress.  Anxiety reaction, nervousness, and anxiety 
disorder eventually were found to be part and parcel of the 
PTSD that was diagnosed in 1981 and found to be the result of 
stressors the veteran experienced in combat conditions during 
active service in Vietnam.  Similarly, the veteran's constant 
complaints of neck and back pain between 1970 and 1975 (with 
no objective findings) were eventually considered a 
somatoform disorder, or conversion reaction.  

More importantly, it does not appear that the severity of the 
veteran's service-connected PTSD significantly changed as of 
November 18, 1975.  In other words, the same level of 
neuropsychiatric symptomatology described between 1970 and 
1975 is essentially the same level of symptomatology shown 
between 1975 and the present day.  The record reflects that 
although the veteran obtained some menial employment after 
discharge from service, he was unable to consistently 
maintain any type of gainful employment.  In essence, the 
veteran was precluded from manual labor due to severe, albeit 
somatoform, pain in his neck and back, but was also unable to 
function in an employment environment requiring light duty 
and/or greater intellectual ability due to neuropsychiatric 
symptoms such as anxiety, intrusive thoughts, an inability to 
interact properly with people, an inability to focus, as well 
as challenged intellectual abilities.  

In support of the veteran's claim, Dr. M, a VA psychiatrist, 
and Director of the PTSD clinic, submitted a memorandum in 
which he opined, based on a review of the record and an 
interview with the veteran, that the veteran's PTSD 
difficulties began during active duty in Vietnam and have 
extended to the present; and, given the veteran's inability 
to maintain any form of consistent employment, as well as the 
severity of symptoms described, the psychiatrist considered 
the veteran to have most probably been permanently and 
totally disabled for the time period from October 1970 
through November 1975.  

Although not in complete contrast to Dr. M's opinion, A VA 
examiner in August 2006 also reviewed the record and 
indicated that he was unable to state, without resorting to 
mere speculation, that the veteran's service-connected PTSD 
rendered him totally and permanently unemployable from 
October 9, 1970 to November 18, 1975.  In essence, the VA 
examiner in August 2006 could not answer the question posed 
based on the evidence of record.  

The task of assigning the appropriate disability rating for 
the time period in question is complicated by the fact that 
there is no concrete medical evidence accurately describing 
the veteran's PTSD symptomatology during that time period 
because it was not until later that an actual concrete 
diagnosis was made to which the symptoms could be attributed.  
Nevertheless, it is clear now that such a disability 
certainly existed, and, significantly, the record 
demonstrates that the veteran's symptoms have remained fairly 
consistent, since service.  Just because the veteran was not 
found unemployable by Social Security until November 18, 
1975, does not necessarily mean that the veteran was, in 
fact, employable prior to that date, and there is no evidence 
of record to suggest otherwise.  

In light of the foregoing, and in resolving all doubt in the 
veteran's favor, the criteria for the assignment of a 100 
percent rating from October 9, 1970 to November 18, 1975 are 
more nearly approximated.  










ORDER

An increased rating to 100 percent for the service-connected 
PTSD is granted from October 9, 1970 to November 17, 1975, 
subject to the laws and regulations governing the payment of 
monetary benefits.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


